EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed July 7, 2020 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed April 17, 2020 are approved.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a seat back including an elastic mat  with a main support portion configured to support the back of the seat person, and a band portion that extends from a back surface of the main support portion, the ban portion being would around the support wire, and the elastic mat has a through-hole through which a head at a distal end of the would band portion is inserted such that the head is snap-fitted in the through-hole, in combination with other specifically claimed features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A vehicle seat having supporting bands secured to a frame of a seat back is shown by each of Tinus (4685738), Awata et al (20140084661), Fujita et al (20150108820), and Ushiyama (20150307002).  Jaranson et al (8590978) shows a seating assembly having a mat with strap members extending therefrom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





mn						/MILTON NELSON JR/March 23, 2021                                             Primary Examiner, Art Unit 3636